ACCEPTED
                                                                                             03-15-00505-CV
                                                                                                     6918209
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        9/14/2015 4:34:37 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                               NO. 03-15-00505-CV

                       IN THE COURT OF APPEALS
                                                           FILED IN
                FOR THE THIRD SUPREME JUDICIAL DISTRICT
                                                     3rd COURT OF APPEALS
                               AT AUSTIN                 AUSTIN, TEXAS
                                                                   9/14/2015 4:34:37 PM
                                                                     JEFFREY D. KYLE
                               LAURA PRESSLEY,                             Clerk


                                              APPELLANT

                                        VS.

                          GREGORIO “GREG” CASAR,

                                              APPELLEE


                 UNOPPOSED MOTION FOR CONSOLIDATION
                 & CLARIFICATION OF BRIEFING SCHEDULE

TO THE HONORABLE COURT OF APPEALS:

       Now comes David Rogers, Appellant and moves this court to consolidate

the following cases: 03-15-00368-CV Laura Pressley v. Gregorio “Greg” Casar

and 03-15-00505-CV Laura Pressley v. Gregorio “Greg” Casar. The two cases

are appropriate for consolidation for the following reasons:

1.     The two cases involve common questions of fact because both arise from

the same factual situation; namely, the election for the office of Austin City

Council, District 4 held on December 16, 2014 and canvassed on December 30,

2014. In addition, both cases appeal judgments from Travis County District Court

case D-1-GN-15-000374. The first appeal involves a judgment against Pressley

in the election contest, subsequently amended to include a later judgment for

sanctions against Pressley. The second appeals involves a judgment for

sanctions against Pressley’s counsel
2.     Under Texas Election Code 232.015, the Court of Appeals MAY

accelerate the appeal in a contest of a general election. 03-15-00368-CV has

been denominated as an accelerated appeal by Appellant, but no order from this

Court or the trial court has been issued denominating that appeal or this appeal

or the trial as accelerated. We therefore seek clarification of the schedule, and

an order entered based on normal application of rules.

3.     Judicial convenience and economy will be promoted by consolidation of

the actions. Consolidation will result in one appeal. This will save time and avoid

unnecessary costs and duplication of effort for the Appellants, the Appellees, and

this Court.

                                     PRAYER

       For these reasons, David Rogers requests that this court grant his motion

for consolidation and clarification of the scheduling order.


                                          Respectfully submitted,

                                          /s/ David Rogers___
                                          David Rogers
                                          SBN: 24014089
                                          1201 Spyglass Drive, Suite 100
                                          Austin, Texas 78746
                                          (512) 923-1836
                                          (512) 201-4082
                                          firm@darogerslaw.com


                        CERTIFICATE OF CONFERENCE

      Please be advised that the undersigned has conferred with opposing
counsel on September 14, 2015 regarding this motion, and the parties are
unopposed.
                                          __/s/ David Rogers_____________
                                          David Rogers


                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
has been served by efile and/or facsimile to the following persons on this 14th
day of September 2015.


Mark Cohen
SBN: 04508400
805 W. 10th Street, Suite 100
Austin, Texas 78701
(512) 474-4424
(512) 472-5444 fax
mark@cohenlegalservices.com

ATTORNEY FOR APPELLANT
LAURA PRESSLEY

Kurt Kuhn
SBN: 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000
(512) 476-6002 fax
kurt@KuhnHobbs.com

Charles ‘Chuck’ Herring, Jr.
SBN: 09534100
Herring & Irwin, L.L.P
1411 West Avenue, Suite 100
Austin, Texas 78701
(512) 320-0665
(512) 519-7580 fax
cherring@herring-irwin.com

ATTORNEYS FOR APPELLEE
GREGORIO “GREG” CASAR

                                          __/s/ David Rogers_____________
                                          David Rogers